DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-12, 25-26, and 28-33 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 25-26, 28-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent Application Publication 2019/0281537; hereinafter Kim).
Regarding claim 1 Kim discloses a resource allocation determination method applied for a User Equipment (UE), comprising:
determining a quantity N of bits of a resource allocation indication field in Downlink Control Information (DCI) (paragraphs 0056-0061; wherein resource allocation is indicated by a bitmap, and the size of the bitmap is determined based on the bandwidth);
determining a Bandwidth Part (BWP) where a data channel is located based on the DCI (paragraphs 0056-0061, 0096, 0105; wherein based on the DCI and configuration information, the UE determined the bandwidth part where the control region, and the RGBs where the data channel, are located); and
determining resource allocation for the data channel in the BWP where the data channel is located based on information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein DCI provides the PDSCH allocation type, and how the resources are allocated for the data channel).
Regarding claim 2 Kim discloses the resource allocation determination method according to claim 1, wherein the determining the resource allocation for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
determining a quantity L of Resource Block Groups (RBGs) in the BWP where the data channel is located (paragraphs 0056-0061; RBGs per transmission bandwidth);
when N is not smaller than L, determining resource allocation of L RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the RBG size is determined based on bandwidth part size); and
when N is smaller than L, determining resource allocation of N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein by grouping RBs into RBGs, the size of the bitmap is reduced).
Regarding claim 3 Kim discloses the resource allocation determination method according to claim 2, wherein the determining resource allocation of the N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
determining N RBGs having highest frequencies in the L RBGs as the N RBGs, or determining N RBGs having lowest frequencies in the L RBGs as the N RBGs (paragraphs 0056-0061, table 1; determining a start point and a length, in the BWP).
Regarding claim 4 Kim discloses the resource allocation determination method according to claim 1, wherein the determining resource allocation for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
determining a quantity M of bits for the resource allocation in the BWP where the data channel is located (paragraphs 0056-0061; bitmap size);
when N is not smaller than M, determining allocation of frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the M bits in the N bits of the resource allocation indication field in the (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the bitmap is determined based on this full bandwidth size, resulting in a large bitmap); and
when N is smaller than M, determining allocation of the frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the N bits of the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein the bitmap size is reduced, by pointing to the RBG size, instead of the bandwidth size).
Regarding claim 7 Kim discloses a resource allocation indication method applied for a network device, comprising:
determining a quantity N of bits of a resource allocation indication field in DCI (paragraphs 0056-0061; wherein resource allocation is indicated by a bitmap, and the size of the bitmap is determined based on the bandwidth);
indicating a BWP where a data channel is located through the DCI (paragraphs 0056-0061, 0096, 0105; wherein based on the DCI and configuration information, the UE determined the bandwidth part where the control region, and the RGBs where the data channel, are located); and
indicating resource allocation for the data channel in the BWP where the data channel is located in the resource allocation indication field through the N bits (paragraphs 0056-0061; wherein DCI provides the PDSCH allocation type, and how the resources are allocated for the data channel).
Regarding claim 8 Kim discloses the resource allocation determination method according to claim 7, wherein the indicating the resource allocation for the data channel 
determining a quantity L of Resource Block Groups (RBGs) in the BWP where the data channel is located (paragraphs 0056-0061; RBGs per transmission bandwidth);
when N is not smaller than L, determining resource allocation of L RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the RBG size is determined based on bandwidth part size); and
when N is smaller than L, determining resource allocation of N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein by grouping RBs into RBGs, the size of the bitmap is reduced).
Regarding claim 9 Kim discloses the resource allocation indication method according to claim 8, wherein the indicating resource allocation of the N RBGs for the data channel in the BWP where the data channel is located in the resource allocation indication field through the N bits comprises:
determining N RBGs having highest frequencies in the L RBGs as the N RBGs, or determining N RBGs having lowest frequencies in the L RBGs as the N RBGs (paragraphs 0056-0061, table 1; determining a start point and a length, in the BWP).
Regarding claim 10 Kim discloses the resource allocation indication method according to claim 7, wherein the indicating resource allocation for the data channel in 
determining a quantity N of bits for resource allocation in the BWP where the data channel is located (paragraphs 0056-0061; bitmap size);
when N is not smaller than M, indicating allocation of frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the M bits in the N bits of the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the bitmap is determined based on this full bandwidth size, resulting in a large bitmap); and
when N is smaller than M, indicating allocation of the frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the N bits of the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein the bitmap size is reduced, by pointing to the RBG size, instead of the bandwidth size).
Regarding claim 25 Kim discloses a UE (fig. 7), comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the resource allocation determination method according to claim 1 (paragraphs 0221-0222).
Regarding claim 26 Kim discloses a network device (fig. 8), comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer (paragraphs 0227-0228).
Regarding claim 28 Kim discloses the UE according to claim 25, wherein the determining the resource allocation for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
determining a quantity L of Resource Block Groups (RBGs) in the BWP where the data channel is located (paragraphs 0056-0061; RBGs per transmission bandwidth);
when N is not smaller than L, determining resource allocation of L RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the RBG size is determined based on bandwidth part size); and
when N is smaller than L, determining resource allocation of N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein by grouping RBs into RBGs, the size of the bitmap is reduced).
Regarding claim 29 Kim discloses the UE method according to claim 28, wherein the determining resource allocation of the N RBGs for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
(paragraphs 0056-0061, table 1; determining a start point and a length, in the BWP).
Regarding claim 30 Kim discloses the UE according, to claim 25, wherein the determining resource allocation for the data channel in the BWP where the data channel is located based on the information about the resource allocation indication field in the DCI comprises:
determining a quantity M of bits for the resource allocation in the BWP where the data channel is located (paragraphs 0056-0061; bitmap size);
when N is not smaller than M, determining allocation of frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the M bits in the N bits of the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the bitmap is determined based on this full bandwidth size, resulting in a large bitmap); and
when N is smaller than M determining allocation of the frequency-domain resources for the data channel in the BWP where the data channel is located based on information about the N bits of the resource allocation indication field in the DCI (paragraphs 0056-0061; wherein the bitmap size is reduced, by pointing to the RBG size, instead of the bandwidth size).
Regarding claim 33 Kim discloses the network device according to claim 26, wherein the indicating the resource allocation for the data channel in the BWP where the data channel is located in the resource allocation indication field through the N bits comprises:
(paragraphs 0056-0061; RBGs per transmission bandwidth);
when N is not smaller than L, indicating resource allocation of L RBGs for the data channel in the BWP where the data channel is located in the resource allocation indication field through the N bits (paragraphs 0056-0061; wherein when the bitmap is the same size as the RBs, the RBG size is determined based on bandwidth part size); and
when N is smaller than L, indicating the resource allocation of N RBGs for the data channel in the BWP where the data channel is located in the resource allocation indication field through the N bits (paragraphs 0056-0061; wherein by grouping RBs into RBGs, the size of the bitmap is reduced).

Allowable Subject Matter
Claims 5-6, 11-12, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The language in the objected claims, when in combination with the elements of the independent claims and the intervening claims, is not met by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0235894 to Takeda et al. – which discloses a terminal including a receiver that receives downlink control information indicating a transmission bandwidth 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466








/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466